--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated 12/23/2021, to the restriction requirement dated 11/16/2021, is acknowledged. 
Priority
	This application is a 371 of PCT/EP2017/078784 filed on 11/09/2017, which claims foreign priority in the European patent application EP16198399.4 filed on 11/11/2016.
Claims Status
	Claims 1-16, 18, 21, and 22 are pending. Claims 1, 8, 9, 13, 18, 21, and 22 were amended. Claims 17, 19, and 20 were cancelled. Claims 1-7 and 10-16 are examined. Claims 8, 9, 18, 21, and 22 are withdrawn.  
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-7 and 10-16), drawn to a sensoring method in the reply filed on December 23, 2021, is acknowledged. 
The claims were amended to share one common inventive technical feature, namely a silk polypeptide fiber. The traversal is on the ground that Daunert does not teach using silk polypeptide fiber. 

The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 8, 9, 18, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of November 16, 2021 was timely filed. 
Claims 1-7 and 10-16 are examined on the merits.	
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 is indefinite because it is not clear why the two occurrences of “first” are in parentheses. 
	Claim 10 recites “solvent/after”. The claim is indefinite because the meaning of “/” is unknown. The claim is further indefinite because the purpose of the statement after the “/” is not clear. 
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
 Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
 Claim 13 recites the limitation "the biopolymer" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.
Claim 16 recites the limitation "the product" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the packaging" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 is indefinite because it depends from indefinite claim 1 and contains indefinite limitations.   
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhinojwala et al. (US 2011/0297904 A1 Published December 8, 2011).
The claims are drawn to a sensoring method comprising the step of using a silk polypeptide fiber as sensor.
The teachings of Dhinojwala are related to silk or other materials formed to have predetermined contraction/relaxation characteristics, wherein the characteristics are initiated by 
Limitations of claims 1 and 13 are anticipated because Dhinojwala teaches an embodiment in Figure 1 which shows a response of a single 5 micron diameter dragline thread from the golden silk orbweaver Nephila clavipes to cyclical changes in humidity (paragraphs 0011 and 0021). Nephila clavipes is a spider. The fiber in Figure 1 was used in a method of sensoring humidity. The fiber is the sensor because it contracts and relaxes in response to humidity present in its environment. The silk fiber comprises a polypeptide, as shown in paragraph 0022, which teaches spider silk comprises one or more amino acids, alanine alone or alanine in combination with glycine, and in dragline silk also proline. It is possible to control the orientation and amount of crystalline and amorphous biopolymer regions which comprise the 
Claims 2-7, 10-12, and 14 describe properties of the silk polypeptide fiber sensor. The claims does not require any active method steps, therefore the claims are interpreted as described fiber properties. The prior art teaches a silk polypeptide fiber used as sensor and it would have been reasonable to conclude that the prior art silk polypeptide fiber has the same properties as the claimed silk polypeptide fiber including properties described in present claims, because products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). See MPEP 2112.01. 
Regarding claims 15 and 16, Dhinojwala teaches an embodiment of a bandage having spider silk fibers woven therein, which may be applied to a wound. The bandage contracts when the wound bleeds and humidity increases and the bandage retracts when the bandage dries out (paragraph 0034). The bandage reads on a product comprising a label as a part of the product. The term product is defined as anything that can be offered to a market that might satisfy a want or a need (page 8 lines 27-28). The term label refers to a piece of polymer, e.g. cloth, which is part of a product (page 9 lines 1-5). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617